—Order, Supreme Court, New York County (Paula Omansky, J.), entered October 5, 2000, which, inter alia, granted defendants-respondents’ motion for summary judgment dismissing plaintiffs claims pursuant to Labor Law § 240 (1) and § 241 (6), unanimously affirmed, without costs.
Given the undisputed evidence that the illuminated sign plaintiff had been assigned to repair only needed two light bulbs replaced, the motion court properly found that plaintiff was not engaged in an activity protected under Labor Law § 240 (1) when he fell from the ladder he had climbed to inspect the sign (see, Smith v Shell Oil Co., 85 NY2d 1000). Similarly, since plaintiff, at the time of his injury, was not employed at or frequenting a construction, excavation or demolition site, his *281Labor Law § 241 (6) claim was not viable. We have considered plaintiffs remaining arguments and find them unavailing. Concur — Sullivan, J.P., Rosenberger, Rubin, Friedman and Marlow, JJ.